Before
              MONAHAN, HOLIFIELD, and HACKEL
                  Appellate Military Judges

                      _________________________

                        UNITED STATES
                            Appellee

                                  v.

                     Brett M. LIZOTTE
           Machinist Mate First Class (E-6), U.S. Navy
                           Appellant

                          No. 202100346

                      _________________________

                       Decided: 30 August 2022

  Appeal from the United States Navy-Marine Corps Trial Judiciary

                           Military Judge:
                           Chad C. Temple

Sentence adjudged 7 October 2021 by a special court-martial convened
at Naval Base San Diego, California, consisting of a military judge sit-
ting alone. Sentence in the Entry of Judgment: reduction to E-3 and a
bad-conduct discharge.

                          For Appellant:
              Captain Kimberly D. Hinson, JAGC, USN

                            For Appellee:
              Lieutenant Michael A. Tuosto, JAGC, USN
                  Major Kerry E. Friedewald, USMC
                  United States v. Lizotte, NMCCA No. 202100346
                                Opinion of the Court

                           _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

PER CURIAM:
    Appellant was convicted, pursuant to his pleas, of two specifications of false
official statement and a single specification of larceny, in violation of Articles
107 and 121, Uniform Code of Military Justice [UCMJ], 1 for fraudulently ob-
taining military housing allowance by making multiple false statements about
where his wife resided at the time.
    Appellant asserts two assignments of error [AOEs]: (1) the sentence limi-
tation portion of the plea agreement contained impermissible limitations un-
der a plain reading of R.C.M. 705(d) and should not have been accepted; (2) the
plea agreement contained a prohibited and unenforceable provision requiring
the military judge to award a specific sentence, violating public policy. We find
no prejudicial error and affirm.

                                I. BACKGROUND

    Appellant pleaded guilty on 7 October 2021. Prior to his plea, he entered
into a plea agreement with the convening authority. According to the terms of
the plea agreement, Appellant would receive a bad conduct discharge and
would be reduced to the grade of E-3; he could receive up to 3 months’ confine-
ment for larceny; he would receive no confinement for the false official state-
ments; and no fines and forfeitures would be adjudged. 2 In accordance with
the terms of his plea agreement, Appellant was sentenced to be reduced to E-
3 and to receive a bad conduct discharge. He was not sentenced to confinement
for any offenses.




   1   10 U.S.C. § 880.
   2  Any automatic forfeitures would be deferred and waived by the convening au-
thority provided Appellant established and maintained a dependent’s allotment for the
total amount of deferred and waived forfeitures.




                                         2
                     United States v. Lizotte, NMCCA No. 202100346
                                   Opinion of the Court

                                   II. DISCUSSION

    Consistent with our recent opinion in United States v. Rivero, we find that
Appellant’s assignments of error lack merit. 3 As in Rivero, “Appellant negoti-
ated the provisions of his plea agreement in accordance with R.C.M. 705(d)(1)
and enjoyed complete sentencing proceedings as required by R.C.M. 1001 and
1002. Accordingly, we find the presence and effect of the sentence limitation
provision in this case accorded with the President’s statement of public pol-
icy.” 4 Because we find “that Appellant did receive complete presentencing pro-
ceedings, that his plea agreement’s punishment limitations did not render
those proceedings meaningless, and that the terms of his plea agreement did
not violate public policy, we find [these AOEs] to be without merit.” 5

                                  III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred. 6
   The findings and sentence are AFFIRMED.


                                    FOR THE COURT:




                                    S. TAYLOR JOHNSTON
                                    Interim Clerk of Court




   3 82 M.J. 629 (N-M. Ct. Crim. App. 2022) (finding that specific sentence limitations
within a plea agreement do not violate the Rules for Courts-Martial or public policy),
review granted, __ M.J. __, 2022 CAAF LEXIS 484 (C.A.A.F., July 11, 2022).
   4   Id. at *12.
   5   Id. at *14.
   6 Articles   59 & 66, UCMJ.


                                          3